     Case: 1:19-cv-07978 Document #: 68 Filed: 06/10/20 Page 1 of 1 PageID #:2787




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

VOLKSWAGEN GROUP OF AMERICA,
INC.,
                                                    Case No. 19-cv-07978
              Plaintiff,
                                                    Judge Robert W. Gettleman
v.                                                  Magistrate Judge Jeffrey T. Gilbert
5STARAUTOPARTS2015, et al.,
              Defendants.


                     NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Volkswagen

Group of America, Inc. (“Plaintiff”) hereby dismisses this action, with leave to reinstate within

one hundred and eighty (180) days, as to the following Defendants:

               Defendant Name                                         Line No.
                  bestbuy_ca                                             16
               electronics_fans                                          41
                 smart_gogo                                              83
                  yoyomater                                             103

Dated this 10th day of June 2020.           Respectfully submitted,


                                            /s/ Allyson Martin____________
                                            Amy C. Ziegler
                                            Justin R. Gaudio
                                            Allyson Martin
                                            Greer, Burns & Crain, Ltd.
                                            300 South Wacker Drive, Suite 2500
                                            Chicago, Illinois 60606
                                            312.360.0080 / 312.360.9315 (facsimile)
                                            aziegler@gbc.law
                                            jgaudio@gbc.law
                                            amartin@gbc.law

                                            Counsel for Plaintiff Volkswagen Group of
                                            America, Inc.


                                               1
